Citation Nr: 0317661	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  95-28 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals, including limitation of motion, of a shrapnel 
wound of the right knee.  

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals, neurological impairment, of a shrapnel wound 
of the right knee.  

3.  Entitlement to a compensable rating for residuals, 
including a superficial scar, of a shrapnel wound of the 
right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active military service from January 1958 to 
May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, denied entitlement to an 
increased rating for residuals, including a superficial scar, 
of a shrapnel wound of the right knee.  

By history, in January 1974, the RO granted service 
connection for residuals, a scar, of a shrapnel wound of the 
right knee and rated it as noncompensably disabling under 
38 C.F.R. § 4.118, Diagnostic Code 7805.  In October 1994, 
the appellant filed an informal claim seeking an increased 
rating.  A December 1994 VA examination report reflects that 
the appellant's subjective complaints included difficulty 
with bending the knee and instability.  By a February 1995 
rating decision, the RO confirmed and continued the 
noncompensable evaluation.  The appellant appealed, 
maintaining that an increased rating was warranted due to 
increased limitation of motion, pain, and weakness.  On 
appellate review in January 2001, the Board remanded the 
case.  In the remand, the Board directed the RO to clarify 
the nature and extent of the appellant's current right knee 
complaints and objective manifestations.  VA orthopedic and 
neurology examinations were conducted in May and September 
2002.  Upon reviewing the claims file, in October 2002, the 
RO assigned a 10 percent rating for the appellant's 
residuals, limitation of motion, of a shrapnel wound of the 
right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5260, and 
a 10 percent rating for his residuals, neurological 
dysfunction, of a shrapnel wound of the right knee under 
38 C.F.R. § 4.124a, Diagnostic Code 8721.  Each disability 
rating is effective from October 17, 1994.

Given the aforementioned procedural development in 
conjunction with the appellant's appellate contentions, the 
issues on appeal are as stated on the title page.  The Board 
finds that all of the issues on appeal are part and parcel of 
the appellant's original claim, seeking an increased rating 
for residuals, including a scar, of a shrapnel wound of the 
right knee.  Separate manifestations of a shrapnel wound 
injury affecting different bodily functions are separately 
ratable.  See generally, Esteban v. Brown, 6 Vet. App. 259 
(1994).  Additionally, since a higher rating is possible for 
each disability, they all remain on appeal in accordance with 
AB v. Brown, 6 Vet. App. 35 (1993).  See also Fenderson v. 
West, 12 Vet. App. 119, 132 (1999).


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA eliminated the well-
grounded claim requirement, expanded the duty of VA to notify 
the claimant and the representative of the information and 
evidence necessary to substantiate a claim, and enhanced VA's 
duty to assist a claimant in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  This change in the law 
applies to all claims filed on or after the date of enactment 
of the VCAA, or filed before the date of enactment and not 
yet final as of that date.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Effective February 22, 2002, new regulations amended the VA's 
Appeals Regulations and the Board's Rules of Practice.  The 
new regulations permitted the Board to obtain evidence, 
clarify the evidence, cure procedural defects, or perform any 
other action essential to appellate review in many appeals 
properly before it without remanding the case back to the RO.  
See 67 Fed. Reg. 3,099 (January 23, 2002) (codified at 
38 C.F.R. §§ 19.9, 19.31, 20.903 (2002)).  The new rules also 
permitted the Board to consider additional evidence it had 
obtained without obtaining a waiver of initial RO review from 
the appellant.  The regulatory provision 38 C.F.R. § 
20.1304(c) was removed in its entirety.

On May 1, 2003, in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
invalidated the regulatory provision in 38 C.F.R. § 19.9 that 
allowed the Board to develop evidence on a claim.  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2) and the 
amended rule codified at 38 C.F.R. § 20.1304 are inconsistent 
with 38 U.S.C. § 7104(a).  The Federal Circuit held that 
section 19.9(a)(2) denies appellants "one review on appeal 
to the Secretary" when the Board considers additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain a waiver 
of the right to initial RO review from the appellant.  The 
Federal Circuit found that this was contrary to 38 U.S.C.A. 
§ 7104(a) because the Board is "primarily an appellate 
tribunal" that decides appeals from the denial of veterans 
benefits.  The Federal Circuit also invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), which requires the Board to provide 
claimants with notice required by 38 U.S.C.A. § 5103(a), and 
to give claimants 30-days to respond.  The Federal Circuit 
found that the 30-day requirement was contrary to 
38 U.S.C.A. § 5103(b), which provides claimants one year to 
submit evidence.  See 38 U.S.C.A. § 5103(b).  Thus, there is 
no current regulatory authority permitting the Board to 
provide VCAA notice.  

In VAOPGCPREC 1-03, General Counsel held that the DAV 
decision does not prohibit the Board from developing evidence 
in a case on appeal, provided that it does not adjudicate the 
claim based upon any new evidence it obtains unless the 
appellant waives the right to initial RO review.  General 
Counsel also held that the DAV decision does not prohibit the 
Board from issuing the notice required by 38 U.S.C.A. 
§ 5103(a) in a case on appeal before the Board.  

By letter dated March 3, 2003, the Board advised the 
appellant of the information and evidence needed to 
substantiate his claims and of VA's duty to assist him to 
obtain the evidence needed to substantiate his claims.  
However, given the invalidation of the regulatory authority 
provided by section 19.9(a)(2)(ii) in conjunction with other 
policy and management concerns, this matter is being remanded 
to the RO for reissuance of a VCAA letter to the appellant to 
address and cure any duty to notify and duty to assist 
deficiency.  The Board notes that it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

During the pendency of his appeal, amendments were made to 
VA's Schedule for Rating Skin Disabilities, including scars.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002) (to be codified 
at 38 C.F.R. §§ 7800-7833).  Those amendments became 
effective August 30, 2002.  This matter is mentioned for RO 
consideration as well.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to his claims and to ensure 
full compliance with all due process requirements, the case 
is REMANDED to the RO for the following actions:

1.  Ask the appellant to submit any 
additional information and/or evidence he 
may have to support his claims.  

2.  Issue to the appellant, and his 
representative, a VCAA letter advising 
them of the mandates of the VCAA and of 
the type of development action VA will 
undertake, if any, and of the type of 
development action, he or his 
representative should take to 
substantiate the claims on appeal.  

3.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002) are fully complied with 
and satisfied.  If appropriate, 
accomplish any further indicated 
development.  

4.  Upon rendering a determination, if 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, including 67 Fed. Reg. 49590-
49599 (July 31, 2002) (to be codified at 
38 C.F.R. §§ 7800-7833).  The appellant 
should be afforded the appropriate time 
period to respond.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified by the RO.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


